BEER, Judge.
Plaintiff whose suit for damages against Jefferson Parish School Board was dismissed on exception of no right of action brings this appeal. We reverse.
In Orleans Parish School Board v. Williams, 300 So.2d 848 (decided by this Court on September 10, 1974) we held that the legislative enactments variously referred to in that opinion did not render school boards immune from suit and followed the clear signal transmitted by Board of Commissioners of Port of New Orleans v. Splendor Shipping & Interprises Company, Inc., et al., La.Sup.Ct.1973, 273 So.2d 19. This case clearly falls within the same category.
Accordingly, the judgment of the 24th Judicial District Court is reversed and this case is remanded for further proceedings not inconsistent with this judgment. Costs of this appeal to be paid by appellee, Jefferson Parish School Board.